  Case 3:18-cr-00500-B Document 110 Filed 05/29/20                       Page 1 of 4 PageID 1033



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 UNITED STATES OF AMERICA,                         §
   Plaintiff,                                      §
                                                   §                      CRIMINAL ACTION NO:
 v.                                                §                              3:18-CR-500-B
                                                   §
 CHRISTOPHER AUNDRE                                §
 FAULKNER,                                         §
   Defendant.                                      §


                                        PRETRIAL ORDER

 Motions due                                           January 8, 2021

 Responses Due                                         January 29, 2021

 Proposed voir dire and jury instructions due          April 26, 2021

 Pretrial Conference set                               May 7, 2021 at 10:00 AM

 Jury selection and trial set                          May 10, 2021 at 9:00 AM.

 Telephonic status conference                          August 26, 2020 at 2:00 PM



       1.      This case is set for trial on May 10, 2021 at 9:00 AM. Counsel and the parties

shall be ready for trial on that date. Any potential scheduling conflicts must be called to the

attention of the Court in writing within ten (10) days of the date of this order.

       2.      By January 8, 2021, all pretrial motions shall be filed, and they must comply with

Local Criminal Rule 47.1. See N.D. TexCrim. R 47.1. Discovery motions and motions for a bill

of particulars will be denied in their entirety unless they are limited to the specific matters actually

in dispute, after conference with opposing counsel, as required by Local Criminal Rule 47.1(a).




                                                   1
    Case 3:18-cr-00500-B Document 110 Filed 05/29/20                     Page 2 of 4 PageID 1034



        3.      By January 29, 2021, the government’s response to the pretrial motions shall be

filed, and any reply by the defendant shall be filed by February 5, 2021.

        4.      By April 26, 2021, all pretrial materials shall be filed. Specifically, by this date:

                       a. A list of witnesses shall be filed by each party, which:
                divides the persons listed into groups of “probable witnesses,”
                “possible witnesses,” “experts” and “record custodians;” states
                the name and address of each witness; and contains a brief
                narrative summary of the testimony to be covered by each witness.
                (Modification of Local Criminal Rule 16.1(b)).

                        b. A list of exhibits to be offered at trial shall be filed by each
                party. In addition, each party shall number the listed exhibits with
                gummed labels (which the parties must provide themselves); shall
                exchange a complete set of marked exhibits with opposing counsel;
                and shall deliver to the Court’s chambers one hard copy and one
                digital copy of the marked exhibits (except large or voluminous
                items that cannot be easily reproduced). (Modification of Local
                Criminal Rule 16.1(a)).

                        c. On the day the case is set for trial, additional copies of the
                list of witnesses and list of exhibits (as required by Local Criminal
                Rules 16.1(a) and (b)) shall be delivered to the court reporter by
                each party.

                        d. Requested jury instructions (annotated), 1 any motions
                in limine (which must be limited to matters actually in dispute), and
                any proposed voir dire questions which the Court is requested to
                ask during its examination of the jury panel shall be filed by each
                party. (Modification of Local Criminal Rule 30.1).

                       e. A written statement covering these matters shall be filed
                by each party: (i) the estimated length of trial; (ii) the status of any

1 “Annotated” means that each proposed instruction shall be accompanied by citation to statutory or case
authority and/or pattern instructions. It is not sufficient to submit a proposed instruction without citation
to supporting authority. Because Fifth Circuit and Supreme Court cases are the only precedent binding on
this court, the parties should – to the extent possible – rely on these sources (and/or Fifth Circuit pattern
instructions) in proposing jury instructions.


                                                     2
  Case 3:18-cr-00500-B Document 110 Filed 05/29/20                  Page 3 of 4 PageID 1035



                plea bargaining negotiations; (iii) any scheduling problems which
                the attorneys, parties or witnesses have during the trial docket; and
                (iv) any additional matters which would aid the disposition of this
                case.

                        f. Trial briefs, if any, shall be filed. In the absence of a
                specific order, trial briefs are not required but are welcomed. They
                should concentrate on Fifth Circuit and Supreme Court authority
                on the issues the parties anticipate will arise at trial.

NOTE: Deadlines set in this order are dates for filing or delivery of pretrial materials, not mailing

dates.


         5. A final pretrial conference in this case is set for May 7, 2021 at 10:00 AM. All pretrial

motions not previously decided will be resolved at that time, and procedures for trial will be

discussed. The defendant shall be present.


         6. A telephonic status conference is set for August 26, 2020, at 2:00 PM.


         7. SANCTIONS will be imposed if these pretrial requirements are not met. If the

government does not timely file the pretrial materials, the case will be dismissed. Any defendant

who does not timely file the required pretrial materials will not be permitted to present witnesses

or exhibits at trial. Failure to list a witness or an exhibit shall be grounds for exclusion of that

testimony or exhibit. This does not apply to exhibits or testimony offered for impeachment, and

the use of unlisted exhibits or witnesses for rebuttal shall be permitted if the attorneys could not

have reasonably anticipated their need for that evidence.


         8. Questions about this scheduling order or about any other matters related to this case

should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then pressing

the option for “criminal cases.” If, the phone goes to voice-mail, please leave a message that

                                                  3
  Case 3:18-cr-00500-B Document 110 Filed 05/29/20                Page 4 of 4 PageID 1036



includes the case name and number, as well as your name and number and that of opposing counsel.

Alternatively,    you       can    e-mail     the     Court     regarding     your     case       at

Boyle_Criminal@txnd.uscourts.gov. If you choose to e-mail the Court, include the case name

and number, as well as your name and number. You must copy opposing counsel on your e-mail to

the Court. If you do not copy opposing counsel, you will not receive a response to your e-mail.


SO ORDERED.

Signed this May 29, 2020.




                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                4
